     LOCAL FORM FOR A CHAPTER 13 PLAN UNDER FEDERAL RULE OF BANKRUPTCY PROCEDURE 3015.1 AND ADMINISTRATIVE
                                                ORDER NO. 17-04


                                              UNITED STATES BANKRUPTCY COURT
                                                EASTERN DISTRICT OF MICHIGAN




IN RE:                                                                     CASE NO.
           BRYANT ALEXANDER PARNELL JR.
FDBA       DYs BEAUTY & BARBER
DBA        BRYANT A. PARNELL

           S.S.# XXX-XX-5966                                               JUDGE
                  Debtor

                                                                                           PLAN SUMMARY
and
           AMY COLETTE PARNELL                                                       For informational purposes only.
           S.S.# XXX-XX-8509                                              ACP: 60 Months
                  Joint-Debtor
                                                                          Minimum Plan Length: 60 Months
                                                                          Plan payment:    $6353 per Month
                                            Debtors
                                                                          Minimum dividend to Class 9 Creditors      $1000
__________________________________/                                       Percentage of Tax Refunds committed         100%




                                                        CHAPTER 13 PLAN

                                     [X] Original OR [ ] Pre-Confirmation Modification # _____

I.     NOTICES

TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. THIS PLAN MAY BE CONFIRMED AND BECOME BINDING WITHOUT FURTHER NOTICE OR
HEARING UNLESS A TIMELY WRITTEN OBJECTION IS FILED. READ THIS DOCUMENT CAREFULLY AND CONSIDER SEEKING THE ADVICE OF
AN ATTORNEY.

            Debtor must check one box on each line to state whether or not the Plan includes each of the following items:


             A. Nonstandard Provisions set out in Section IV. Under Federal
                Rule of Bankruptcy Procedure 3015(c), a “nonstandard
                provision” means a provision that is not otherwise included
                                                                                     X Included          □ Not included
                in the approved form for a Chapter 13 Plan in the Eastern
                District of Michigan.

             B.   A limit on the amount of a secured claim based on a
                  valuation of the collateral for the claim.                        □ Included            X Not included




LOCAL FORM 10-24-17 V 1
      19-52371-pjs        Doc 8      Filed 08/28/19        Entered 08/28/19 11:38:40               Page 1 of 16
                                                            1
              C.     Avoidance of a security interest or lien.
                                                                                          □ Included             X Not included

              ·     IF AN ITEM IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISION IS VOID EVEN IF
                    OTHERWISE INCLUDED IN THE PLAN.

              ·     ANY “NONSTANDARD PROVISION” THAT IS NOT SPECIFICALLY IDENTIFIED IN SECTION IV IS VOID.

              ·     IF THIS SECTION I INDICATES THAT THIS PLAN DOES NOT INCLUDE ANY “NONSTANDARD PROVISIONS”, ANY
                    “NONSTANDARD PROVISIONS” IN THIS PLAN (INCLUDING ANY OTHERWISE SPECIFICALLY LISTED IN SECTION
                    IV) ARE VOID.




THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL STANDARD PROVISIONS WHICH MAY BE
FOUND AT WWW.13EDM.COM OR WWW.MIEB.USCOURTS.GOV OR FROM DEBTOR’S COUNSEL UPON WRITTEN REQUEST.
          _____________________________________________________________________________________________
    APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND ELIGIBILITY FOR
II.
    DISCHARGE:

    A. X Debtor’s Current Monthly Income exceeds the applicable State median income. Debtor’s Applicable Commitment Period is 60
       months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order Confirming Plan.

         □ Debtor’s Current Monthly Income is less than or equal to the applicable State median income. Debtor’s Applicable Commitment
         Period is 36 months. Debtor’s Plan Length shall be ____ months from the date of entry of the Order Confirming Plan. This is a
         minimum Plan length. If the Plan has not been completed in the minimum Plan length, the Plan length shall be extended as
         necessary for completion of the requirements of the Plan; provided that in no event will the Plan term continue beyond 60 months
         from the date of entry of the Order Confirming Plan. See Paragraph J of the Additional Terms, Conditions and Provisions for
         additional information regarding Completion of Plan.

         If neither or both of the above boxes is checked, then the Applicable Commitment Period and the Plan Length shall be 36 months
         from the date of entry of the Order Confirming Plan.

    B. Debtor’s Plan payment amount is $6353 per month.

    C. Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for additional information regarding Tax
       Refunds and Tax Returns.

         FOR CASES ASSIGNED TO BAY CITY DIVISION: Check only one box. If none are checked or more than one box is checked,
         paragraph 2 shall apply:

         1.       □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any future Tax
                  Refunds.

         2        □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not include a pro-
                  ration for anticipated Tax Refunds. Debtor will remit 50% of all Federal and State Tax Refunds that debtor receives or is
                  entitled to receive after commencement of the case.

         3. □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a pro-ration for
         anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal and State Tax Refunds that debtor receives or is entitled to
         receive after commencement of the case to the extent the Refund exceeds the sum of twelve times the amount of the Federal and
         State Tax Refund pro-ration shown in Schedule I.




LOCAL FORM 10-24-17 V 1
   19-52371-pjs              Doc 8       Filed 08/28/19          Entered 08/28/19 11:38:40                Page 2 of 16
                                                                 2
         FOR CASES ASSIGNED TO DETROIT DIVISION: Check only one box. If none are checked or more than one box is checked,
         paragraph 2 shall apply:

         1. □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any future Tax
         Refunds.

         2. X Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not include a pro-
         ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor receives or is entitled to receive
         after commencement of the case.

         3. □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a pro-ration for
         anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor receives or is entitled to receive
         after commencement of the case to the extent the Refund exceeds the sum of twelve times the amount of the Federal Tax Refund
         pro-ration shown in Schedule I.

         FOR CASES ASSIGNED TO FLINT DIVISION: Check only one box. If none are checked or more than one box is checked,
            paragraph 2 shall apply:

         1. □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any future Tax
         Refunds.

         2. □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not include a pro-
         ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor receives or is entitled to receive
         after commencement of the case.

         3. □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a pro-ration for
         anticipated Federal Tax Refunds. Debtor is not required to remit Federal Tax Refunds in excess of the amount of the proration
         shown on Schedule I.

    D. □ If the box to the immediate left is "checked", the debtor acknowledges that debtor is not eligible for a discharge pursuant to 11
       USC §1328.

         □ If the box to the immediate left is "checked", the joint debtor acknowledges that joint debtor is not eligible for a discharge
         pursuant to 11 USC §1328.

    E.   □ If the box to the immediate left is "checked", the debtor or joint debtor is self-employed AND incurs trade credit in the production
         of income from such employment. Debtor shall comply with the requirements of Title 11, United States Code, and all applicable
         Local Bankruptcy Rules regarding operation of the business and duties imposed upon the debtor.

III. DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms, Conditions and Provisions
     for additional information regarding the order in which claims are to be paid.

    A. CLASS ONE – TRUSTEE FEES as determined by statute.

    B. CLASS TWO – ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:

         1. PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:
             a. In lieu of filing a separate fee application pursuant to 11 USC §327 and §330, accept the sum of $3500 for services
                rendered plus $0 for costs advanced by Counsel, for total Attorney Fees and Costs of $3500 through the Effective Date of
                the Plan. The total Attorney Fees and Costs less the sum paid to Counsel prior to the commencement of this case as
                reflected in the Rule 2016(b) Statement leaving a net balance due of $3500, will be paid as an Administrative Expense
                Claim; or




LOCAL FORM 10-24-17 V 1
   19-52371-pjs           Doc 8       Filed 08/28/19           Entered 08/28/19 11:38:40                   Page 3 of 16
                                                                3
               b.   Request an award of compensation for services rendered and recovery of costs advanced by filing a separate Application
                    for Compensation for services rendered up through the date of entry of the Order Confirming Plan pursuant to 11 USC
                    §327 and §330. If Counsel elects to file a fee application pursuant to this sub-paragraph, the Trustee shall escrow $3500
                    for this purpose. See Paragraph B of the Additional Terms, Conditions and Provisions for additional information.

         2.    POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms, Conditions and Provisions for
               additional information.

         3.    RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor □ has retained or □ intends to
               retain the services of __________________(name of person to be retained) as ____________ (capacity or purpose for
               retention) to perform professional services post-petition with fees and expenses of the professional to be paid as an
               Administrative Expense. See Paragraph C of the Additional Terms, Conditions and Provisions for additional information.

         4.    OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims approved by Order of Court pursuant to
               11 USC §503 shall be paid as a Class Two administrative claim. See Paragraph E of the Additional Terms, Conditions and
               Provisions for additional information.


    C. Class Three – SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS
       UNSECURED CLAIMS TO BE PAID BY TRUSTEE. See Paragraph G and Paragraph N of the Additional Terms, Conditions and
       Provisions for additional information.

         Class 3.1 Liens to be Stripped. 11 USC §506(a).

                         Creditor                                                          Collateral
                         NONE



         Class 3.2 Judicial Liens and Non-Possessory, Non-Purchase Money Liens to be Avoided. 11 USC §522(f).

                         Creditor                                                          Collateral
                         NONE



    D. Class Four - SECURED CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS DUE BEYOND THE LENGTH OF THE PLAN. 11 USC
       §1322(b)(5).


         Class 4.1 Continuing Payments on a claim secured by the debtor’s principal residence that come due on and after the
                   date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the Additional Terms, Conditions
                   and Provisions for additional information).

              Creditor                             Collateral                             Monthly Payment           Direct or Via Trustee
                                       PERSONAL RESIDENCE LOCATED AT
                                        17530 FAIRWAY DRIVE, DETROIT, MI
QUICKEN LOANS                                        48221                                      $3655                  VIA TRUSTEE
MICHIGAN FIRST C.U.                    PERSONAL RESIDENCE                                       $900                   VIA TRUSTEE




LOCAL FORM 10-24-17 V 1
   19-52371-pjs              Doc 8     Filed 08/28/19          Entered 08/28/19 11:38:40                  Page 4 of 16
                                                               4
          Class 4.2 Pre-Petition Arrearages on a claim secured by the debtor’s principal residence to be paid by Trustee: Those
                    amounts which were due as of the filing of the Order for Relief:

                                                                                               Estimated Average     Months to Cure From
           Creditor                      Collateral                 Arrears Amount              Monthly Payment       Confirmation Date
      QUICKEN LOANS           PERSONAL RESIDENCE                   $19000                $317                      60 MONTHS
                                                                                                                   60 MONTHS
MICHIGAN FIRST C.U.           PERSONAL RESIDENCE                   $4500                 $75

          Class 4.3 Continuing Payments other than on a claim secured by the debtor’s principal residence that come due on and
                    after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the Additional Terms,
                    Conditions and Provisions for additional information).

             Creditor                                 Collateral                           Monthly Payment          Direct or Via Trustee


 *SANTANDER CONSUMER USA             2016 LAND ROVER DISCOVERY AUTO                                $621                   DIRECT


          *(THIS OBLIGATION, BOTH CURRENT & SECURED, WILL CONTINUE TO BE PAID “DIRECT” PER SCHEDULE J)

          Class 4.4 Pre-Petition Arrearages other than on a claim secured by the debtor’s principal residence to be paid by
                    Trustee: Those amounts which were due as of the filing of the Order for Relief:

                                                                                               Estimated Average    Months to Cure From
           Creditor                      Collateral                 Arrears Amount              Monthly Payment      Confirmation Date
           NONE



     E.   CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE WITHIN THE PLAN DURATION. (See Paragraph H,
          Paragraph L, Paragraph O and Paragraph S of the Additional Terms, Conditions and Provisions for additional information).

          Class 5.1 Secured Claims not excluded from 11 USC §506 to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B):



                                      Indicate if        Interest rate      Total to be paid
                                   “crammed” *** or        (Present            Including
        Creditor/Collateral            modified          Value Rate)            Interest         Monthly Payment    Direct or Via Trustee
 MICHIGAN FIRST C.U.                                                                                                VIA TRUSTEE
 (2017 JEEP WRANGLER AUTO)         MODIFIED             8%                  $31680              $528




*** See debtor’s Schedule A/B for more information about values.




 LOCAL FORM 10-24-17 V 1
    19-52371-pjs           Doc 8    Filed 08/28/19            Entered 08/28/19 11:38:40                    Page 5 of 16
                                                              5
          Class 5.2 Secured Claims not excluded from 11 USC §506 not to be paid Equal Monthly Payments.
                    11 USC §1325(a)(5)(B):

                                          Indicate if
                                       “crammed” *** or       Interest rate                               Estimated
                                           modified             (Present        Total to be paid           Average
        Creditor/Collateral                                   Value Rate)      including interest       Monthly Payment   Direct or Via Trustee
              NONE




*** See debtor’s Schedule A/B for more information about values.

          Class 5.3 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                    11 USC §1325 (a)(9) to be paid “Equal Monthly Payments”. 11 USC §1325(a)(5)(B).

                                                                                          Total to be
                                                                       Interest rate          paid
                                                    Indicate if          (Present          Including         Monthly
              Creditor/Collateral                    modified          Value Rate)          Interest         Payment      Direct or Via Trustee
                    NONE




          Class 5.4 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                    11 USC §1325 (a)(9) not to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B).

                                                                                          Total to be       Estimated
                                                                       Interest rate          paid           Average
                                                    Indicate if          (Present          including         Monthly
              Creditor/Collateral                    “modified         Value Rate)          interest        Payment       Direct or Via Trustee
                     NONE




          CLASS 5.5 Surrender of collateral. (See Paragraph P of the Additional Terms, Conditions and Provisions for additional
                    information).

The debtor surrenders debtor’s interest in the following collateral. Any allowed unsecured claim remaining after disposition of the collateral will
be treated as a Class 9 General Unsecured Creditor.

             Creditor Name                                                             Description of Collateral
 DETROIT DEVELOPMENT FUND
                                                    REAL ESTATE LOCATED AT 16861 LIVERNOIS, DETROIT, MI 48221
 HARLEY DAVIDSON CREDIT CORP.                       2018 HARLEY DAVIDSON ROAD GLIDE SPECIAL MOTORCYCLE
 ROYAL AMERICAN MORTGAGE                            REAL ESTATE LOCATED AT 16861 LIVERNOIS, DETROIT, MI 48221




 LOCAL FORM 10-24-17 V 1
     19-52371-pjs             Doc 8      Filed 08/28/19            Entered 08/28/19 11:38:40                       Page 6 of 16
                                                                   6
   F.   CLASS SIX – EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365, 1322(b)(7): Debtor assumes the executory
        contracts and unexpired leases listed in subparagraph 1. (See Paragraph K of the Additional Terms, Conditions and Provisions
        for additional information).

        Class 6.1 Continuing Lease/Contract Payments:

                                                                                    Monthly          Lease/Contract            Direct or
             Creditor                                 Property                      Payment          expiration date          Via Trustee
                  NONE


        Class 6.2 Pre-petition Arrearages on Assumed Executory Contracts and Leases (to be paid by Trustee):

                                                                                                                           Months to
                                                                                               Estimated Average           Cure From
           Creditor                             Property                 Arrears Amount         Monthly Payment         Confirmation Date
           NONE


                      Debtor rejects the executory contracts and unexpired leases listed in this subparagraph 3. Any unexpired lease
        Class 6.3
                      or executory contract that is neither expressly assumed in Class 6.1 above or expressly rejected below shall be
                      deemed rejected as of the date of confirmation of debtor’s chapter 13 Plan to the same extent as if that
                      unexpired lease or executory contract was listed below. (See Paragraph K of the Additional Terms, Conditions and
                      Provisions for additional information):

             Creditor                                                            Property
             NONE



   G. CLASS SEVEN – PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).

        Class 7.1 Domestic Support Obligations: Continuing Payments that come due on and after the date of the Order for Relief:

                           Creditor                               Monthly Payment                       Direct or Via Trustee
                              NONE



        Class 7.2 Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order for Relief:

                                                                                     Estimated Average Monthly
                        Creditor                             Arrears Amount                  Payment                   Direct or Via Trustee
                        NONE



        Class 7.3 All Other Priority Unsecured Claims [11 USC §1322(a)(2)]

             Creditor                                         Amount                                  Direct or via Trustee
CITY OF DETROIT                             $1700                                           VIA TRUSTEE
INTERNAL REVENUE SERVICE                    $10000                                          VIA TRUSTEE




LOCAL FORM 10-24-17 V 1
   19-52371-pjs             Doc 8      Filed 08/28/19        Entered 08/28/19 11:38:40                  Page 7 of 16
                                                              7
    H. CLASS EIGHT – SEPARATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1): (To be paid by Trustee): (See Paragraph M of the
       Additional Terms, Conditions and Provisions for additional information):

                                                Interest
             Creditor              Amount         Rate                                  Reason for Special Treatment

              NONE


    I.   CLASS NINE - GENERAL UNSECURED CLAIMS (to be paid by Trustee): – See Paragraph N of the Additional Terms, Conditions and
         Provisions for additional information.

         X      This Plan shall provide a total sum for distribution to creditors holding Class 9 General Unsecured claims in an amount that is
                not less than the Amount Available in Chapter 7 shown on Attachment 1, Liquidation Analysis and Statement of Value of
                Encumbered Property (the “Unsecured Base Amount”). This Plan shall provide either (i) the Unsecured Base Amount; or (ii)
                will continue for the full Plan Length as indicated in Paragraph II.A of this Plan, whichever yields the greater payment to Class 9
                Unsecured Creditors. See Attachment 2, Chapter 13 Model Worksheet, Line 8, for additional information concerning funds
                estimated to be available for payment to Class 9 Unsecured Creditors.

         □      This Plan shall provide a dividend to holders of Class 9 General Unsecured Claims equal to 100% of allowed claims.

         If neither box is checked or if both boxes are checked, then the Plan shall pay the Unsecured Base Amount.

                □ If the box to the immediate left is "checked", creditors holding claims in Class Seven, Eight and Nine shall receive interest on
                their allowed claims at the rate of ____% per annum as required by 11 USC §1325(a)(4).

IV. Nonstandard Plan Provisions:

         · ANY “NONSTANDARD PROVISION” THAT IS NOT BOTH INCLUDED IN SECTION 1.A AND SPECIFICALLY STATED IN THIS SECTION IS
                  VOID.


         A. V.D. - POST CONFIRMATION ATTORNEY FEES & COSTS BY SEPARATE APPLIATION - Striking language regarding
            Trustee not paying attorney fees if Plan is not running timely.
         B. II.A. If neither or both boxes is checked, the Applicable Commitment Period and Plan Length shall be 36 months.
         C. __________________________________________________________________________________________
         D. __________________________________________________________________________________________
         E. __________________________________________________________________________________________




 LOCAL FORM 10-24-17 V 1
    19-52371-pjs             Doc 8        Filed 08/28/19           Entered 08/28/19 11:38:40                   Page 8 of 16
                                                                   8
I, Joseph L. Grima, Attorney for debtor (or debtor if not represented by an attorney), certify that this Plan contains no “Nonstandard
Provisions” other than those set out in Section IV above.

 /s/ Joseph L. Grima                                                       /s/ Bryant Alexander Parnell, Jr.
 Attorney for Debtor: JOSEPH L. GRIMA (P 44756)                            Debtor
 _____________________________________________________
 Street Address: 18232 MACK AVENUE
 _____________________________________________________                     /s/ Amy Colette Parnell
 City, State and Zip Code: GROSSE POINTE FARMS, MI 48236                   Joint Debtor
 _____________________________________________________
 E-Mail Address: grimalaw@gmail.com
                                                                           August 27, 2019
 Phone Number: (313) 417-8422                                              Date




 LOCAL FORM 10-24-17 V 1
    19-52371-pjs           Doc 8     Filed 08/28/19          Entered 08/28/19 11:38:40                Page 9 of 16
                                                             9
                                                  ATTACHMENT 1
                      LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                            DEBTOR'S
                                          FAIR MARKET                       SHARE OF         EXEMPT         NON-EXEMPT
        TYPE OF PROPERTY                     VALUE           LIENS           EQUITY          AMOUNT           AMOUNT
       PERSONAL RESIDENCE                      $376000            $340000        $36000         $36000               $0
    REAL ESTATE OTHER THAN
                                                   $45000          $95000               $0             $0             $0
      PERSONAL RESIDENCE
     HHG/PERSONAL EFFECTS                          $8000              $0          $8000             $8000            $0

              JEWELRY                                $400              $0          $400              $400             $0

      CASH/BANK ACCOUNTS                             $754              $0          $754              $754             $0
 VEHICLES - 2017 JEEP WRANGLER                     $26000          $26000               $0             $1             $0
          - 2016 LAND ROVER                        $20000          $20000               $0             $1             $0
        - 2018 HARLEY DAVIDSON                     $28000          $28000               $0             $0             $0
         OTHER - 3 PISTOLS                          $600               $0          $600              $600            $0

          OTHER - 1 DOG                                $50             $0              $50            $50            $0
   OTHER - BRYANT A. PARNELL                       $23000              $0        $23000         $10298            $12702
         -TERM LIFE INSURANCE                          $0              $0            $0             $0                $0



                                                                                                $
                   Amount available upon liquidation
                                                                                                                 12702
                   Less administrative expenses and costs                                       $
                                                                                                                  2020
                   Less priority claims                                                         $
                                                                                                                 11700
                   Amount Available in Chapter 7                                                $                    0




LOCAL FORM 10-24-17 V 1
  19-52371-pjs            Doc 8      Filed 08/28/19          Entered 08/28/19 11:38:40         Page 10 of 16
                                                             10
                                                   ATTACHMENT 3

                                 UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

IN THE MATTER OF:                                       Case No.:
                                                        Chapter 13
BRYANT ALEXANDER PARNELL JR                             Honorable
AMY COLLETTE PARNELL

       Debtors
___________________________________/

                                  ADMINISTRATIVE EXPENSES AND COSTS
                                       PURSUANT TO 11 USC 326(a)
 FAIR MARKET VALUE OF ASSET                                                                $N/A


 Real Estate Commission 6%                                                  $
 Transfer Tax 1%                                                               $
 Misc. Closing Costs 1%                                                        $
                                                                               $
 CHAPTER 7 TRUSTEE FEES


 Amount distributed by Chapter 7 Trustee                                                  $12702
 (Non-exempt amount, sale costs & lien satisfaction)


 25% of first $5000                                                     $1250
 10% of second $45000                                                   $770
 5% of remainder                                                        $N/A
                                                                        $2020


 Legal/accounting fees                                                  $N/A


 Total expenses & costs                                                 $2020

                                                    /s/ Joseph L. Grima
                                                    JOSEPH L. GRIMA (P 44756)
                                                    JOSEPH L. GRIMA & ASSOCIATES, P.C.
                                                    18232 Mack Ave.
                                                    Grosse Pointe Farms, MI 48236
                                                    (313) 417-8422




LOCAL FORM 10-24-17 V 1
   19-52371-pjs           Doc 8   Filed 08/28/19       Entered 08/28/19 11:38:40   Page 11 of 16
                                                       11
                                                                    ATTACHMENT 2

                                                    CHAPTER 13 MODEL WORKSHEET
                                                LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M.

1.        Proposed length of Plan:        60 months

2.        Initial Plan payment:
          $6353 per month x 60 months =                                    $381180      (subtotal)

          Step payment #1
          $__________ per month x ________ months =                        $_________   (subtotal)

          Step payment #2
          $__________ per month x ________ months =                        $_________   (subtotal)

3.        Additional payments: $_______ per _______=                       $________    (subtotal)

4.        Lump sum payments                                     =          $_________   (subtotal)

5.        Total to be paid into Plan (total of lines 2 through 4)                                    $381180

6.        Estimated disbursements other than to Class 9 General Unsecured Creditors

     a.   Estimated Trustee Fees                                            $35000

     b.   Estimated Attorney Fees and costs
          through confirmation of Plan                                      $4000

     c.   Estimated Attorney Fees and costs
          post-confirmation through duration of Plan                        $1000

     d.   Estimated fees of other Professionals                             $0

     e.   Total mortgage and other
          continuing secured debt payments                                  $219300
                                                                            $54000
     f.   Total non-continuing secured
          debt payments (including interest)                                $31680

     g.   Total priority claims                                             $11700

     h.   Total arrearage claims                                            $19000
                                                                        $4500
7.        Total disbursements other than to Class 9 General Unsecured Creditors
          (Total of lines 6.a through 6.h)                                                           $380180

8.        Funds estimated to be available for Class 9 General Unsecured Creditors
          (Line 5 minus Line 7)                                                                      $1000

9.        Estimated dividend to Class 9 General Unsecured Creditors
          in Chapter 7 proceeding (see Liquidation Analysis)                                         $0

Comments:



 LOCAL FORM 10-24-17 V 1
     19-52371-pjs             Doc 8      Filed 08/28/19             Entered 08/28/19 11:38:40                Page 12 of 16
                                                                     12
                                                        V. ADDITIONAL STANDARD PROVISIONS

                                         THE FOLLOWING STANDARD PROVISIONS ARE APPLICABLE TO ALL
                               PLANS AND PRE-CONFIRMATION MODIFIED PLANS FILED ON OR AFTER DECEMBER 1,
                                2017, IN THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF
                                                                MICHIGAN

         DEBTOR’S OBLIGATION TO REMIT TAX REFUNDS: Debtor shall not alter any withholding deductions/exemptions without Court approval. If the
A.
         Internal Revenue Service or any State taxing authority remits to the Trustee any sum which the debtor is not required to remit pursuant to this Plan,
         then upon written request of the debtor and concurrence of the Trustee, the Trustee shall be authorized to refund those sums to the debtor from
         funds first available without further motion, notice or Order of Court. The Trustee shall not be required to recoup or recover funds disbursed to
         creditors prior to receipt of the debtor’s written request.
         If debtor is married and debtor’s spouse is not a joint-debtor in this case, debtor’s Tax Refund(s) for any calendar year shall be 50%
         of the aggregate net Tax Refunds received by debtor and debtor’s non-filing spouse, regardless of whether debtor and spouse file a
         joint tax return or file separate tax returns.
B.       ALLOWANCE AND PAYMENT OF PRE-CONFIRMATION ATTORNEY FEES: If Class 2.1 of the Plan indicates that Counsel intends to file a
         Separate Application for compensation for services rendered up through the date of entry of the Order Confirming Plan pursuant to 11 USC §327
         and §330, the Trustee shall withhold the amount designated in Class 2.1 from funds remaining after payment of claims required to be paid prior to
         attorney fees pending further Order of Court.
C.       RETENTION AND COMPENSATION OF OTHER PROFESSIONALS FOR POST-PETITION PRE-CONFIRMATION SERVICES: If Class 2.3
         indicates that debtor has retained or intends to retain the services of any Professional (as that term is defined in 11 USC §327) to perform
         professional services after the commencement of this case, debtor will file a timely Application to Employ Professional Person stating the identity of
         the person to be retained and the capacity or purpose for retention, accompanied by a Certification of Disinterestedness signed by the Professional
         and obtain Court permission to retain the Professional. The Professional may seek compensation in an amount not to exceed $400.00 by filing a
         Proof of Claim designated as an Administrative Expense without further notice, hearing or Order of Court. If the Professional seeks compensation
         in excess of $400.00, the Professional shall file an Application for Compensation for services rendered pursuant to 11 USC §327.
D.       POST-CONFIRMATION ATTORNEY FEES & COSTS BY SEPARATE APPLICATION: Counsel reserves the right to file Applications for
         compensation for services rendered subsequent to the Confirmation of this Plan. Upon entry of an Order Awarding Post Confirmation Attorney
         Fees, if debtor's Plan will not complete within 60 months of the date of the Order Confirming Plan, all unpaid Attorney Fees and costs shall be paid
         by the Trustee only after a Plan modification that allows debtor's Plan to complete within 60 months from the date of the Order Confirming Plan is
         approved with notice as is appropriate to the parties interested.
E.       PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS: Administrative Expense Claims as defined in 11 USC §503, other than those claims
         provided for in Paragraphs B, C and D of these Additional Terms, Conditions and Provisions, will be deemed allowed and will be paid only upon
         entry of a specific Order of this Court determining the allowance and amount of that claim.
F.       ORDER OF PAYMENT OF CLAIMS: All claims for which this Plan proposes payment through the Trustee shall be paid in the following order to the
         extent that funds are available:
                    Level 1:      Class 1
                    Level 2:      Class 5.1, 5.3 and 6.1
                    Level 3:      Class 2.1 and 2.3
                    Level 4:      Class 2.2 and 2.4
                    Level 5:      Classes 4.1 and 4.3
                    Level 6:      Classes 4.2, 4.4, 5.2, 5.4 and 6.2
                    Level 7:      Class 7
                    Level 8:      Classes 3.1, 3.2, 5.5, 6.3, 8 and 9.
         Each level shall be paid as provided in this Plan before any disbursements are made to any subordinate class. If there are not sufficient funds to
         pay all claims within a level, then the claims in that level shall be paid pro rata.
G.       SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS UNSECURED: Claims for which the
         creditor holds a lien that is listed as “Stripped” in Class 3.1 or “Avoided” in Class 3.2 are avoided and will be paid as a General Unsecured Creditor
         as provided in Class 9 of the Plan. Upon completion of the Plan, the creditor will record a Satisfaction of the Lien in the applicable Public Records to
         discharge and release the lien. If the creditor fails to do so, the debtor may file a motion for an order declaring that the lien has been satisfied by
         completion of the confirmed Plan, which the debtor may then have certified and recorded in the applicable Public Records.
H.       CLASS 5.1, CLASS 5.3 AND CLASS 6.1 CREDITORS SPECIFIED TO RECEIVE EQUAL MONTHLY PAYMENTS: Creditors identified in Class
         5.1, Class 5.3, and Class 6.1 will receive Equal Monthly Payments to the extent funds are available at the date of each disbursement. If more than
         one creditor is scheduled in Class 5.1, Class 5.3, and Class 6.1 and the funds available in any disbursement are insufficient to pay the full Equal



 LOCAL FORM 10-24-17 V 1
     19-52371-pjs              Doc 8      Filed 08/28/19                 Entered 08/28/19 11:38:40                     Page 13 of 16
                                                                         13
             Monthly Payments to all of the listed creditors, payments shall be made on a pro rata basis determined by the ratio of the Equal Monthly Payment
             specified to each creditor to the total amount of Equal Monthly Payments to all creditors scheduled in Class 5.1, Class 5.3, and Class 6.1. The
             amount of the Equal Monthly Payment to any creditor shall be the amount stated in Class 5.1, Class 5.3, and Class 6.1 as may be applicable and
             the amount of the Equal Monthly Payment specified in the Plan will supersede any monthly payment amount specified in a Proof of Claim at
             variance with the Equal Monthly Payment amount set forth in the Plan unless otherwise Ordered by the Court.
             The monthly post-confirmation disbursement to any creditor designated in Class 5.1, Class 5.3, and Class 6.1 will not exceed the Equal Monthly
             Payment amount for that creditor for the month in which disbursement is being made plus any previously unpaid Equal Monthly Payments accruing
             before the date of disbursement.
I.           APPLICATION OF DISBURSEMENTS BY CREDITORS: Creditors shall apply all disbursements under the Plan only in the manner consistent
             with the terms of the Plan and to the account(s) or obligation(s) as designated on the voucher or check provided to the Creditor with each
             disbursement.
J.           COMPLETION OF PLAN: For purposes of 11 USC §1328, the debtor shall be deemed to have completed all payments under the Plan:
                  1.   Upon the expiration of the Plan Length as defined in Paragraph II.A of the Plan commencing on the date of entry of the Order Confirming
                       Plan; and
                  2.   Debtor has remitted all Plan payments (as defined in Paragraph II.A and II.B of the Plan) coming due after the date of entry of the Order
                       Confirming Plan; and
                  3.   Debtor has remitted all Federal Income Tax Refunds as required by Paragraph II.C of the Plan and Paragraph A of these Additional
                       Terms, Conditions and Provisions; and
                  4.   Debtor has remitted a sum sufficient to pay all allowed claims as amended and/or supplemented as provided in the Plan.
K.           EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES:
                  1.   Any executory contract or unexpired lease not expressly assumed in Class 6.1 or in the Order Confirming Plan shall be
                       deemed rejected effective as of the Effective Date of this Plan.
                  2.   Upon rejection of any Executory Contract or Unexpired Lease, the property and debtor’s interest in the rejected executory contract or
                       unexpired lease will no longer be property of the estate and the stay under 11 USC §362(a) and the co-debtor stay under 11 USC §1301
                       shall automatically terminate as to such property. Any claims arising from the rejection of an executory contract or unexpired lease shall
                       be treated as a general unsecured claim in Class Nine, subject to further Order of Court.
                  3.   For all assumed executory contracts and unexpired leases, confirmation of this Plan shall constitute a finding that this Plan complies with
                       all requirements for assumption of the executory contracts and unexpired leases being assumed, including all requirements set forth in
                       11 USC §365(b).
                  4.   Upon the termination of the Lease (whether as a result of the expiration of the contractual lease term, repossession of the property which
                       is the subject of the Lease, or otherwise), the Lessor shall have the right to file a Supplemental Claim for any damages or charges
                       permitted under or pursuant to the Lease.
                  5.   If Class 6.1 provides for the Continuing Lease/Contract Payments to be made by the Trustee, the Supplemental Claim as filed and
                       allowed shall be paid by the Trustee over the remaining term of the Plan.
                  6.   If Class 6.1 provides for the Continuing Lease Payments to be made directly by the debtor to the Lessor, the Supplemental Claim as filed
                       and allowed shall be paid directly by the debtor to the creditor over the remaining term of the Plan. If there is a balance outstanding on
                       the supplemental claim as of the completion of debtor’s confirmed Chapter 13 Plan, this balance shall not prevent or preclude the entry
                       of a discharge in this case; instead, this balance shall be deemed non-dischargeable and debtor shall be responsible for payment of the
                       remaining balance of the Supplemental Claim following the entry of a Discharge.
L.           SECURED CLAIMS – POST-PETITION FEES, COSTS AND CHARGES:
                  1.   Any Supplement to Claim that is filed with the Court as to which there is no objection filed or as to which any objection has been
                       overruled, shall be deemed allowed.
                  2.   If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid by the Trustee, the Supplement to Claim as filed
                       and allowed shall be paid by the Trustee over the remaining term of the Plan.
                  3.   If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid directly by the debtor to the creditor, the
                       Supplement to Claim as filed and allowed shall be paid directly by the debtor to the creditor before completion of the Plan. If there is a
                       balance outstanding on the Supplement to Claim as of the completion of debtor’s confirmed Chapter 13 Plan, this balance shall not
                       prevent or preclude the entry of a discharge in this case; instead, any unpaid balance shall be non-dischargeable.
M.           SEPARATELY CLASSIFIED UNSECURED CLAIMS: Claims classified as “Separately Classified Unsecured Claims” are unsecured claims that
             qualify for discriminatory and preferred treatment pursuant to 11 USC §1322(b)(1). The basis for separate classification is specified in Paragraph
             III.H of the Plan. Each Separately Classified Unsecured Claims shall receive payments that total 100% of the allowed amount of the claim plus



     LOCAL FORM 10-24-17 V 1
       19-52371-pjs            Doc 8         Filed 08/28/19              Entered 08/28/19 11:38:40                        Page 14 of 16
                                                                          14
         interest if specified in Class Eight of the Plan. See also Paragraph F of the Additional Terms, Conditions and Provisions for additional information
         concerning the timing of payments to be made on these claims.
N.       GENERAL UNSECURED CREDITORS: Unless Class 9 of the Plan provides a dividend to holders of General Unsecured Claims equal to 100% of
         allowed claims, the Plan shall produce a total sum for distribution to General Unsecured Creditors (the “Unsecured Base Amount”). The Unsecured
         Base Amount shall be not less than the aggregate amount which creditors in this class would have received had the estate of the debtor been
         liquidated under Chapter 7 of Title 11, United States Code. See 11 USC §1325(a)(4). Each holder of a duly filed and allowed General Unsecured
         Claim shall receive the holder’s pro rata share of the Unsecured Base Amount, based on the creditor’s claim as a fraction of the total General
         Unsecured Claims duly filed and allowed. The pro rata dividend for each holder of an allowed unsecured claim will be calculated by the Trustee
         upon review of allowed claims.
         This Plan shall provide either the total Unsecured Base Amount or shall continue for the Plan Length as stated in Paragraph II.A of the Plan,
         whichever will offer the greater dividend to general unsecured creditors.
O.       VESTING, POSSESSION OF ESTATE PROPERTY AND LIEN RETENTION: Upon the Effective Date of the Plan, all property of the estate shall
         vest in the debtor and shall cease to be property of the estate. The debtor shall remain in possession of all property during the pendency of this
         case unless specifically provided herein, and shall not seek to sell, transfer or otherwise dispose of such property (except in the ordinary course of
         debtor’s business) without prior Court approval.
P.       SURRENDER OF COLLATERAL: Those claims that are treated pursuant to 11 USC §1325(a)(5)(C) (surrender of collateral) are so designated in
         Class 5.5 of the Plan. Upon confirmation, the Automatic Stay and co-debtor Stay is lifted as to the collateral and any creditor holding a lien on the
         collateral and the collateral shall no longer constitute property of the estate. No disbursements shall be made by the Trustee to any creditor whose
         claim is secured by the collateral being surrendered unless the holder of such claim files a Proof of Claim (or Amended Proof of Claim) after the
         Effective Date of the Plan setting forth the amount of any deficiency remaining after disposition of the collateral. Any allowed deficiency claim shall
         be paid as a general unsecured claim in Class 9 of the Plan. See Federal Rule of Bankruptcy Procedure 3002.1.
Q.       PROHIBITION AGAINST INCURRING POST-PETITION DEBT: While this case is pending, the debtor shall not incur a debt in excess of
         $2,000.00 without first obtaining approval of either this Court or of the Chapter 13 Trustee. If the Chapter 13 Trustee stipulates to entry of an Order
         allowing debtor to incur post-petition debt, debtor shall be permitted to file the Stipulation signed by the Trustee and to submit an Order to the Court
         on an ex parte basis without notice to creditors or other parties in interest.
R.       UNSCHEDULED CLAIMS: If an unscheduled proof of claim is filed, the Trustee is authorized to exercise sole discretion to classify the claim into
         one of the existing classes under this Plan and to schedule the claim for payment within that class, without prejudice to debtor’s right to object to the
         allowance of the claim and/or to modify the Plan to provide a different treatment.
S.       PROOFS OF CLAIM FILED AT VARIANCE WITH THE PLAN: In the event that a Proof of Claim is filed and allowed that is at variance with the
         provisions of this Plan, the following method is to be employed to resolve the conflict:
         1.         Regarding claims for which the Plan does not propose a "cramdown" or modification, the Proof of Claim shall supersede the Plan as to
                    the claim amount, percentage rate of interest, monthly payments, valuation of collateral and classification of the claim.
         2.         As to claims for which the Plan proposes a "cramdown" or modification, the Proof of Claim governs only as to the claim amount. The
                    Plan governs valuation, interest rate and any other contractual term.
         3.         If a Proof of Claim is filed that is at variance with this Plan or related schedules, the Trustee shall automatically treat that claim as the
                    holder indicated, unless provided otherwise in the confirmed Plan; these Additional Terms, Conditions and Provisions; or by Order of
                    Court.
         4.         As to claims specified in Class 3.1 or Class 3.2 (Secured Claims to be Stripped or Avoided), the Proof of Claim shall control only as to
                    the allowed amount of the claim. See also Paragraph G of the Additional Terms, Conditions and Provisions for additional information
                    concerning payments to be made on these claims.
T.       TAX RETURNS AND TAX SET-OFFS: All Tax Returns which have become due prior to the filing of the Plan have been filed. The Internal
         Revenue Service and the United States Department of Treasury are prohibited from setting off against post-petition Tax Refunds for payment of
         pre-petition tax obligations.
U.       DEBTOR DUTY TO MAINTAIN INSURANCE – REMEDY FOR FAILURE TO MAINTAIN INSURANCE: Debtor shall maintain all insurance
         required by law and contract upon property of the estate and the debtor's property. After confirmation of this Plan, if the debtor fails to maintain
         insurance as required by law or contract, any party in interest may submit a notice of default, served on debtor, debtor’s counsel and the Chapter 13
         Trustee, permitting 10 days from service of the notice in which to cure the default. If the default is not cured within the time permitted, the party in
         interest may submit an Order Granting Relief from the Automatic Stay as to the collateral to the Court along with an affidavit attesting to the debtor’s
         failure to cure, and the Stay may thereafter be lifted without further motion, notice or hearing.
V.       SECURED CREDITORS, LESSORS AND PARTIES TO EXECUTORY CONTRACTS UPON ENTRY OF ORDER LIFTING AUTOMATIC STAY:
         Any secured creditor and any party to an assumed executory contract or unexpired lease as to whom the Automatic Stay is lifted shall not receive
         any further disbursements until a Proof of Claim for the balance remaining after liquidation of the collateral is filed.
W.       PROVIDING FUTURE TAX RETURNS TO TRUSTEE: Debtor shall timely file each Federal Income Tax Return required to be filed under applicable law




 LOCAL FORM 10-24-17 V 1
     19-52371-pjs           Doc 8         Filed 08/28/19               Entered 08/28/19 11:38:40                        Page 15 of 16
                                                                       15
         during the pendency of this case, and shall provide to the Trustee a copy of each Return at the same time the Return is filed with the taxing
         authority.
X.       DEADLINES IN EVENT OF CONVERSION: In the event of conversion of this case to a case under Chapter 7 of the United States Bankruptcy
         Code, the rights of the Chapter 7 Trustee and all creditors (including but not limited to the right to object to exemptions and the right to object to
         discharge pursuant to 11 USC §727 and/or dischargeability pursuant to 11 USC §523) will be determined as if the Petition was filed on the date of
         conversion. The date of the Order converting this case to one under Chapter 7 will be treated as the date of the Order For Relief and all applicable
         deadlines shall be determined as if the post-conversion Meeting of Creditors pursuant to 11 USC §341 was the initial Meeting of Creditors.
Y.       OBJECTIONS TO PROOFS OF CLAIM: Any party in interest shall have the right to object to Proofs of Claim. Confirmation of this Plan shall not
         constitute a waiver of any objection and shall not constitute or have any res judicata or collateral estoppel effect on or against any objection to Proof
         of Claim. If any objection to Proof of Claim is filed and sustained, in whole or in part, after the Trustee has begun making disbursements under this
         Plan as confirmed, Trustee shall have no obligation or duty to recoup any payments or disbursements made to the creditor whose Proof of Claim
         was the subject of the objection.
Z.       CREDITOR’S AUTHORIZATION TO CONTACT DEBTOR: Notwithstanding the provisions of the Automatic Stay and co-debtor Stay, creditors holding
         claims in Classes 4 and 5 for which the debtor proposes to retain the collateral and parties to any assumed unexpired lease or executory contract in
         Class 6 may contact debtor for purposes of sending periodic statements and annual or periodic summaries of accounts including but not limited to
         account reconciliations pursuant to the Real Estate Settlement Procedures Act.
AA.      IDENTITY OF DISBURSING AGENT: All claims in all classes of creditors shall be paid by the Trustee as Disbursing Agent except those claims
         which are specified to be paid directly by either the debtor or a third party, in which event the debtor or third party making those payments shall be
         the Disbursing Agent for those claims.
BB.      SPECIAL PROVISIONS APPLICABLE TO GOVERNMENTAL UNITS RESPONSIBLE FOR ENFORCING DOMESTIC SUPPORT
         OBLIGATIONS: Notwithstanding the provisions of 11 USC §362 and §1327, the Automatic Stay is modified to permit any governmental unit or
         agency responsible for enforcing a domestic support obligation to send notices, to take other actions to the extent not inconsistent with the terms of
         the Plan, and to collect domestic support obligations from property that is not property of the estate.
CC.      PRE- AND POST-PETITION LITIGATION AND CAUSES OF ACTION: Debtor and the Chapter 13 Trustee shall have concurrent standing to
         prosecute all Pre- and Post-Petition causes of action, including but not limited to actions arising under Title 11, United States Code. Any
         compromise or settlement of any litigation or cause of action shall be subject to the provisions of Federal Rule of Bankruptcy Procedure 9019. Any
         proceeds or damages recovered by or on behalf of the debtor shall be retained pending Order of the Bankruptcy Court.
DD.      SUBSTANTIVE CONSOLIDATION OF JOINTLY FILED CASES: If this case has been filed jointly by a husband and wife pursuant to 11 USC
         §302, entry of an Order Confirming Plan shall also constitute an Order for Substantive Consolidation of the debtors.
EE.      NON-APPLICABILITY OF FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1: The requirements and provisions of Federal Rule of
         Bankruptcy Procedure 3002.1 shall not apply to any property that the Plan as confirmed surrenders to the Creditor as provided in 11 USC
         §1325(a)(5)(C); or to any property as to which the Automatic Stay is lifted for purposes of allowing the secured creditor to exercise rights and
         remedies pursuant to applicable State Law, regardless of whether the Order Lifting Automatic Stay is entered before or after entry of an Order
         Confirming the Plan.
FF.      TIME TO CURE PARAMOUNT: For any class of claims where the Months to Cure From Confirmation Date may be specified, if the Plan does not
         specify the number of months to cure, the Months to Cure From Confirmation Date shall be the Plan Length specified in Paragraph II.A of the Plan.
         For any class of claims or creditors for which the Plan specifies an Estimated Average Monthly Payment that is inconsistent with or contradicts the
         Months to Cure From Confirmation Date, the Months to Cure From Confirmation Date controls. The Chapter 13 Trustee is authorized to make any
         changes to the amount of disbursements to the creditor to implement this provision.
GG.      SECURED CLAIMS EXCLUDED FROM 11 USC § 506 BY THE “HANGING PARAGRAPH” AT THE END OF 11 USC §1325 (a)(9): Claims treated in Class 5.3 or
         Class 5.4 are claims that were either (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a
         motor vehicle acquired for the personal use of the debtor, or (2) incurred within 1 year of the petition date and secured by a purchase money
         security interest in any other thing of value.




 LOCAL FORM 10-24-17 V 1
      19-52371-pjs          Doc 8         Filed 08/28/19               Entered 08/28/19 11:38:40                        Page 16 of 16
                                                                       16
